COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Texas Department of Public Safety v. Adrian Lamar Cuellar

Appellate case number:    01-22-00085-CV

Trial court case number: 2021-120

Trial court:              County Court at Law of Washington County

        On March 3, 2022, Steve Dennis, attorney of record for appellee, Adrian Lamar Cuellar,
filed an “Agreed Motion to Withdraw as Counsel.”1 The motion does not comply with Texas
Rule of Appellate Procedure 6.5(b). That is, the motion does not state it was “delivered to the
party in person or mailed–both by certified and by first-class mail–to the party at the party’s last
known address.” Accordingly, the motion is denied without prejudice to refiling. See TEX. R.
APP. P. 6.5 (b).
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually 


Date: March 8, 2022




1
       We note that counsel for appellant has not agreed to this motion.